OPINION — AG — THE INSURANCE COMMISSIONER MAY REFUND INSURANCE PREMIUM TAXES RECEIVED BY HIM UNDER 36 O.S. 1975 Supp., 629 [36-629] UPON A SATISFACTORY SHOWING THAT A PARTICULAR COMPANY REQUIRED TO PREPAY TAXES PURSUANT TO SAID SECTION IS CEASING TO DO BUSINESS IN THE STATE OF OKLAHOMA. THE RELINQUISHMENT OF THE COMPANY'S LICENSE TO DO BUSINESS IN THE STATE IS A NECESSARY ELEMENT OF SUCH SHOWING WITH OTHER ELEMENT THEREOF TO BE AS PRESCRIBED BY THE INSURANCE COMMISSIONER. IN THE INSTANCE WHERE A REFUND OF PREMIUM TAX IS AUTHORIZED SUCH REFUND MAY BE PAID FROM CURRENT COLLECTIONS OR FROM THE AGENCY CLEARING ACCOUNT ESTABLISHED BY 62 O.S. 1975 Supp., 7.1 [62-7.1] . ASSIGNMENT OF INSURANCE PREMIUM TAX CREDIT MAY BE MADE IN THE SAME INSTANCES AND UNDER THE SAME CIRCUMSTANCES THAT REFUNDS MAY BE AUTHORIZED. CITE: 36 O.S. 1975 Supp., 629 [36-629] (WILLIAM DON KISER)